Citation Nr: 0607219	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  00-22 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating greater than 10 percent for right 
knee disability for the period  December 1, 1998, to include 
the restoration of a 30 percent rating.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from December 1985 to 
December 1989.
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1998 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which reduced the disability 
evaluation assigned for the veteran's service-connected right 
knee disability from 30 percent to noncompensable.  The 
veteran appealed this decision contending that a rating in 
excess of 30 percent was warranted for his service-connected 
right knee disability.  

During the course of the appeal, the RO issued a June 2000 
rating action that assigned a 10 percent disability 
evaluation.  This did not satisfy the veteran's appeal.


FINDINGS OF FACT

1.  Sustained improvement in the veteran's right knee 
disability was shown as of January 1998.  

2.  From January 1998 to the present, the veteran's right 
knee disability has been manifested limitation of flexion and 
tender surgical scarring, but flexion is not limited to less 
than 45 degrees.

3.  Neither locking, instability, subluxation nor limitation 
of extension of the right knee is present.  




CONCLUSIONS OF LAW

1.  The evaluation of the right knee disability was properly 
reduced to 10 percent, effective December 1, 1998, and has 
been no more than 10 percent disabling since that time. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5258, 5260, 5261 (2005)

2.  The surgical scarring of the veteran's right knee 
warrants a separate10 percent evaluation.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

This appeal arises from a rating decision prior to the 
enactment of the VCAA.  The veteran was provided the notice 
required under the VCAA and the implementing regulation by 
letters dated in July and August 2005.  Although the RO did 
not specifically inform the veteran to submit any pertinent 
evidence in his possession, it informed him of the evidence 
required to substantiate his claim and that he should submit 
such evidence or provide the RO with the information 
necessary for the RO to obtain such evidence on his behalf.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.

The Board also notes that all pertinent evidence has been 
obtained in this case, and the veteran has been afforded 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any additional evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  In sum, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA.

Following completion of all indicated development of the 
record, the RO readjudicated the veteran's claim.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the RO would have been different had 
complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in the development and 
consideration of the claim by the RO were insignificant and 
non-prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.


Factual Background

Historically, the veteran was awarded service connection for 
status postoperative lateral meniscus tear of the right knee 
with partial meniscectomy.  A noncompensable evaluation was 
assigned effective from December 16, 1989.  In 1994, the 
veteran filed a claim for an increased rating for his right 
knee disability.  The RO issued a rating decision in August 
1995 that assigned a 10 percent disability evaluation 
effective from March 23, 1994.  The veteran filed a notice of 
disagreement with this decision.  

The veteran was subsequently afforded a VA compensation and 
pension examination in November 1995.  The veteran was noted 
to have limitation of right knee flexion to 115 degrees and 
limitation of right knee extension to 29 degrees.  The 
veteran was noted to walk with a limp with stiffness.  He was 
unable to do any significant walking or standing secondary to 
pain.  He also could not participate in sports.  In April 
1996, the RO issued a rating decision that awarded a 30 
percent evaluation for the veteran's right knee disability 
based on severe impairment of the right knee.  At that time, 
the RO issued a statement of the case addressing the 
veteran's claim for an increased rating; however, the veteran 
did not perfect an appeal of this decision.  

In January 1998, the veteran underwent a periodic VA 
examination to determine the severity of his service 
connected right knee disorder.  He complained of worsening 
pain, weakness, stiffness, swelling, heat, redness, 
fatigability, and lack of endurance.  He rated his pain as 
between 6 and 9 on a scale from 0 to 10.  The veteran worked 
in computer data entry, which required him to sit for 14 
hours at a time.  He had episodic locking or numbness of his 
knee after sitting for lengthy periods of time while working.  
Regarding flare-ups, the veteran reported an increase in 
severity, frequency, and duration of right knee pain and 
swelling with cold weather or prolonged walking.  He also 
complained of occasional numbness after prolonged sitting.  
His treatment consisted of taking 600 mg of Motrin one to 
three times a day.  He did not use any crutches, braces, 
canes, or corrective shoes.  The veteran denied any 
dislocation, subluxation, or inflammatory arthritis.  

Physical examination revealed active and passive range of 
motion from 0 degrees of extension to 135 degrees of flexion 
without pain.  This included testing against gravity and 
resistance.  The examiner noted these findings were within 
normal limits.  The examiner further noted that the right 
knee joint was not painful during range of motion testing.  
Similarly, there was no pain, weakness, or lack of endurance 
during physical examination.  The examiner noted "very 
mild" edema in the lateral meniscal area, but not in the 
medial meniscal area.  There was no patellar effusion.  
Despite mild tenderness to palpation of the right medial 
meniscus area, the examiner noted no instability of the right 
knee, no redness or heat, no abnormal movement, and no 
guarding with movement.  The veteran's gait was normal.  He 
had no limitations on standing or walking and no limp. 

Following a review of the evidence of record, the RO proposed 
reducing the evaluation for the veteran's service-connected 
right knee disability from 30 percent to noncompensable in an 
April 1998 rating decision as the evidence showed no 
limitation of motion, recurrent subluxation, or lateral 
instability of the right knee. The veteran was advised in a 
letter dated in May 1998 of the proposed rating reduction, 
and informed that he could submit evidence showing that his 
right knee disability had not improved and/or request a 
hearing within 60 days of the proposed rating reduction.

In response, the veteran submitted a letter disagreeing with 
the proposal reduction and requesting a hearing.  No medical 
evidence related to his right knee disability was received 
from the veteran during the 60-day period.  The veteran was 
scheduled for a June 1998 hearing; however, he was unable to 
attend the hearing and requested another hearing date.  A new 
hearing was scheduled for July 1998; however, the veteran 
again was unable to attend the hearing due to transportation 
problems.  At his request, another hearing was scheduled for 
September 1998; however, he failed to appear for the 
scheduled hearing.  

Thereafter, by rating decision dated in September 1998, the 
RO reduced the veteran's 30 percent evaluation for his right 
knee disability to noncompensable, effective December 1, 
1998.  The veteran subsequently appealed the reduction of the 
disability evaluation assigned for his right knee.  

A January 1999 private medical report notes that the veteran 
complained primarily of lateral pain in his right knee with 
any type of activity.  He had been unable to continue any 
kind of running or biking because of pain.  He also reported 
difficulty with stairs and any kind of bending.  He had a 
locking sensation when he bent his knee deeply, intermittent 
swelling after activity, and a feeling of weakness in his 
knees secondary to pain.  However, the examining physician 
reported no true instability episodes.  Despite his 
complaints, other than ice and intermittent Ibuprofen, he had 
received no recent treatment for his right knee disability.  

Examination of the right knee revealed no varus or valgus 
malalignment in the standing or lying position.  He had 
normal symmetry of bony prominences and musculature.  There 
was no palpable joint effusion or tenderness along the medial 
collateral ligament, lateral collateral ligament, quadriceps 
tendon, patellar tendon, or tibial tubercle.  No other masses 
or areas of tenderness were noted.   The veteran could fully 
extend his knee and was able to bring it up to approximately 
90 degrees of flexion.  However, passively, he was able to 
flex to approximately 110 degrees but no further secondary to 
pain.  Examination of the patella revealed no crepitance.  
There was no painful patellar compression and the patellar 
glide was normal.  While the veteran reported medial and 
lateral joint line tenderness, the medial collateral and 
lateral collateral ligaments were intact to varus and valgus 
stressing.  The anterior cruciate ligament appeared to be 
intact with a symmetrical anterior Drawer sign.   Likewise, 
Lachman's was negative with a solid endpoint.  

The veteran was noted to ambulate without a limp and required 
no assistance from ambulatory devices.  He was also 
neurologically intact to light touch in the lower 
extremities.  X-rays revealed some joint line narrowing in 
the right knee when compared to the left with more narrowing 
in the lateral compartment than the medial.  Otherwise, there 
were no bony abnormalities.  

In connection with his claim, the veteran was afforded a VA 
fee-basis compensation and pension examination in December 
1999.  He continued to complain of right knee pain, weakness, 
and stiffness with intermittent swelling, inflammation, 
instability, locking, fatigue, and lack of endurance.  He 
reported that his symptoms were constant and his pain was 
"horrible."  His pain occurred daily and could last hours.  
He was able to brush his teeth, dress himself, shower, cook, 
vacuum, walk, drive, shop, take out the trash, push a lawn 
mower, climb stairs, and garden.  

The examiner noted that the veteran required no devices for 
ambulation.  His gait was slow without evidence of a limp.  
He had no abnormal weight bearing.  Examination of his right 
knee showed no evidence of heat, redness, swelling, effusion, 
drainage, or instability.  He had normal flexion of the right 
knee with complaints of pain.  He was able to hyperextend to 
0 degrees with complaints of pain.  There was no evidence of 
muscle atrophy.  His right quadriceps and hamstring muscle 
strength was +4 on a scale from 1 to 5.  There was moderate 
tenderness to pressure over the lateral aspect of the right 
knee.  Internal and external rotation of the tibia resulted 
in complaints of pain in the lateral portion of the right 
knee.  There was no evidence of laxity of the muscles 
surrounding the right knee.  Deep tendon reflexes were 
present and equal.  There were no sensory deficits and his 
balance was normal.  The examiner observed that, while the 
veteran's physical activities were limited because of right 
knee pain, he was able to work full-time as a fleet manager 
for a trucking firm.  

By rating decision in June 2000, the disability evaluation 
assigned for the veteran's right knee disability was 
increased to 10 percent, effective December 1, 1998, the 
effective date of the prior reduction.  

The report of a May 2001 VA fee-basis examination shows that 
the veteran complained of right knee pain, weakness, 
stiffness, swelling, inflammation, instability, locking, 
fatigue, and lack of endurance.  His pain was constant and 
described as excruciating.  His pain was intensified by 
standing, walking, crouching, and stooping.  Rest alleviated 
the pain to some extent.  He reported that the pain affected 
his ability to perform daily functions because he could not 
climb stairs with the right leg and getting up from a seated 
position was painful.  Walking any distance also caused pain.  

The examiner noted that the veteran had no constitutional 
symptoms related to his right knee joint.  While he could no 
longer use a vacuum, push a lawn mower, garden, or climb 
stairs due to right knee pain, he continued to be employed as 
a fleet manager for a trucking company.  

On examination, the veteran had two small, dime-shaped, 
surgical scars over the lateral and anteromedial aspect of 
the right knee.  The scars were pale and slightly tender with 
no underlying tissue loss, disfigurement, keloid formation, 
or limitation of function.  While the veteran reported that 
he used a cane occasionally when walking, he did not bring 
the cane with him to the examination.  Examination of his 
feet was negative for any sign of abnormal weight bearing.  
His posture was normal, but his gait was abnormal and 
characterized by a right leg limp.  The veteran was noted to 
have some limited function of standing and walking because of 
right leg pain. 

The veteran's right knee had no evidence of heat, redness, 
swelling, effusion, drainage, or instability.  Abnormal 
movement and weakness were noted with decreased flexion to 
110 degrees and full extension.  Drawer's and McMurray's 
testing was within normal limits.  The examiner noted that 
range of motion was additionally limited by pain with some 
weakness of the right quadriceps and hamstring muscles 
because of right knee pain.  

The veteran was afforded a VA joints examination in July 
2005.  He complained of constant pain in the right knee, 
which a 7 on a scale from 1 to 10 while sitting and increased 
to 9 out of 10 when walking or standing.  He also complained 
of weakness in the right leg and that he had to drag it along 
with the left leg leading when he walked or rode a bicycle.  
He also reported occasional swelling after riding a bicycle.  
He had on and off again give way of the knee and reported 
that it locked up while he sat.  His treatment consisted of 
Tylenol as needed for pain.  Regarding additional limitation 
of motion and functional impairment, the examiner noted that 
during flare-up the veteran needed to sit and stretch the leg 
out.  He could not walk or stand.  He used a brace; however, 
he did not use it the day of the examination.  

The veteran continued to work as a fleet manager for a 
trucking company and mostly sat at a computer.  He had a 
special chair where he could stretch his leg out.  He 
reported that he could not exercise.  

Examination of the right knee revealed right knee extension 
of 0 degrees and flexion to 50 degrees.  With repetition, he 
could flex to 60 degrees.  He had complaints of pain and 
spasm beyond flexion of 60 degrees.  Lachman's was negative 
and McMurray's was normal with a normal varus/valgus despite 
his complaints of pain and spasm.  X-rays results were normal 
with well-maintained joint spaces and no evidence of bony 
fracture or joint effusion.   


Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefor.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e).

In addition, 38 C.F.R. § 3.344 provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  38 
C.F.R. § 3.344.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a 10 percent rating is for application for each such 
major joint affected by limitation of motion, to be combined, 
not added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 
20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  Removal of the semilunar cartilage, if symptomatic, 
will be rated 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  


Propriety of Reduction

First, the Board notes that the veteran was given proper 
notice and appropriate time to respond before the rating for 
a right knee disability was reduced from 30 percent to 
noncompensable.  38 C.F.R. § 3.105.  Specifically, following 
a review of the evidence of record, the RO proposed reducing 
the veteran's evaluation for his service-connected right knee 
disability from 30 percent to noncompensable in an April 1998 
rating decision.  The veteran was advised in a May 1998 
letter of the proposed rating reduction, and informed that he 
could submit evidence showing that his right knee disability 
had not improved and/or request a hearing within 60 days of 
the proposed rating reduction.  The veteran responded to this 
letter by requesting a hearing.  The requested hearing was 
scheduled, but the veteran failed to appear for the hearing.  

Thereafter, by rating decision dated in September 1998, the 
RO reduced the veteran's 30 percent evaluation for his right 
knee disability to noncompensable, effective December 1, 
1998.  This rating was subsequently increased to 10 percent 
effective December 1, 1998.  

The provisions of 38 C.F.R. § 3.344(a) & (b) are not 
applicable in this case because the veteran's 30 percent 
schedular disability rating was not in effect for five or 
more years.  However, 38 C.F.R. § 3.344(c) is applicable and 
provides that reexaminations disclosing improvement in a 
service-connected disability will warrant a reduction in 
rating.

In the present case, the veteran's 30 percent rating for the 
service-connected right knee disability was originally 
assigned based upon the clinical findings reported during the 
November 1995 VA examination which demonstrated a limited 
range of motion in the right knee from 29 degrees of 
extension to 115 degrees of flexion.  As noted above, 
limitation of extension of more than 20 degrees, but less 
than 30 degrees, warrants a 30 percent evaluation under 
Diagnostic Code 5261.  

On the other hand, the next VA examination in January 1998 
demonstrated a clear improvement in the service-connected 
right knee disability.  Despite complaints of worsening pain, 
weakness, stiffness, swelling, heat, redness, fatigability, 
and lack of endurance, the veteran's range of motion was 
found to be from 0 degrees of extension to 135 degrees of 
flexion.  Additionally, the examiner noted no evidence of 
pain, weakness, or lack of endurance with only very mild 
edema noted.  While the veteran was noted to walk with a limp 
during the November 1995 examination, the January 1998 
examination report notes that he had a normal gait with no 
limitations on standing or walking and no limp.  None of the 
clinical findings reported on the January 1998 VA examination 
report are consistent with more than a 10 percent rating.  

In light of the foregoing, the Board concludes that the RO 
properly reduced the rating for the service-connected right 
knee disability from 30 percent to 10 percent, effective in 
December 1998, after satisfying all of the procedural 
requirements of 38 C.F.R. § 3.105(e).  




Rating in excess of 10 percent from December 1, 1998

The objective medical evidence is negative for any lateral 
instability or subluxation of the right knee.  In this 
regard, the Board notes that VA examinations in January 1998, 
December 1999, May 2001, and July 2005 showed no laxity or 
instability.  Likewise, a January 1999 private treatment 
record notes that the veteran had no true instability 
episodes.  Similarly, there is no evidence of dislocated 
semilunar cartilage.  Accordingly, the veteran's right knee 
disability does not warrant a 20 percent rating under 
Diagnostic Code 5258 or a separate compensable evaluation 
under Diagnostic Code 5257.

The evidence shows that the veteran does not have any 
limitation of extension of his right knee.  On examination in 
January 1998, December 1999, and July 2005 he had extension 
to 0 degrees.  Likewise, he was noted to have full extension 
during examination in January 1999 and May 2001.  Therefore, 
the Board concludes that the preponderance of the evidence 
demonstrates that the veteran currently has no limitation of 
extension of the right knee.  

The medical evidence does not show that the veteran has 
limitation of flexion that warrants more than a 10 percent 
evaluation.  The examination in July 2005 revealed limitation 
of flexion to 50 degrees.  Despite complaints of flare-ups, 
swelling, and stiffness, the examiner observed that after 
repeated motion flexion increased to 60 degrees with pain and 
spasm noted beyond 60 degrees.  While the veteran had some 
functional impairment, he continued to work as the fleet 
manager for a trucking company.  Thus, even when all 
pertinent disability factors are considered, it is clear that 
the limitation of flexion of the right knee does not more 
nearly approximate the limitation to 30 degrees required for 
a higher evaluation than the limitation to 45 degrees 
contemplated by the assigned evaluation.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation for functional impairment of the right 
knee.  In addition, the doctrine of reasonable doubt is also 
inapplicable to this claim because the preponderance of the 
evidence is against the claim.

While an increased rating based on functional impairment of 
the right knee is not warranted, a separate rating for 
surgical scarring of the right knee is warranted.  The Board 
notes that the Court has held that scarring, such as that 
resulting from surgery, can be rated, for VA benefits 
purposes, as separate and distinct from underlying 
symptomatology.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
The evidence shows that the veteran currently has tender 
residual surgical scarring of the right knee.  According, a 
10 percent disability rating is warranted under Diagnostic 
Code 7804 (superficial scaring that is painful on examination 
warrants a 10 percent disability evaluation).  38 C.F.R. 
§ 4.118.  


ORDER

Entitlement to a rating greater than 10 percent for right 
knee disability, to include the restoration of a 30 percent 
rating, is denied.

A separate 10 percent disability evaluation for painful 
surgerical scars of the right knee is granted, subject to the 
criteria governing the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


